DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species VI, Figs. 7-9A, and claims 6-12, in the reply filed on 2/24/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haavik 5,100,300.
Haavik discloses, regarding claim 6, a liquid ring vacuum pump comprising: a casing 20 for housing a sealing liquid; at least one impeller 40 housed in the casing 20; and a shaft seal component (see seal surrounding 30 within housing element 24) provided in a portion where a main shaft 30 for supporting the impeller 40 passes through the casing 20; wherein the impeller 40 comprises a cylindrical boss portion 42 having a hole for allowing the main shaft 30 to be inserted therein (clearly shown in Figs. 1, 4, 5, and 7-8), a plurality of blades 44 extending radially outwardly from the boss portion 42, and a circular ring-shaped side plate 46 extending radially outwardly from an outer circumference of the boss portion 42 and positioned at a side facing the shaft seal component (seal surrounding 30 within housing element 24); and wherein an outer diameter of the side plate 46 is larger than an inner diameter of a Re claim 7, wherein the side plate 46 has at least one end surface which is in parallel with a plane perpendicular to an axial direction of the main shaft 30 (clearly shown in Figs. 1, 4, 5, and 7-8); Re claim 8, wherein the side plate 46 is connected to an end surface in a width direction of each blade 44 and an inner end in a radial direction of each blade 44 (this limitation is substantially broad; nevertheless, this is clearly shown in Figs. 1, 4, 5, and 7-8); Re claim 9, wherein the impeller having the boss portion 42, the plurality of blades 44 and the side plate 46 is integrally formed by casting.

Claims 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayton 1,792,741.
Hayton discloses, regarding claim 6, a liquid ring vacuum pump comprising: a casing 10/11 for housing a sealing liquid; at least one impeller (combination of elements 23 and 24) housed in the casing 10/11; and a shaft seal component (see seal element beneath element 23 surrounding shaft 19 in Fig. 2) provided in a portion where a main shaft 19 for supporting the impeller (23, 24) passes through the casing 10/11; wherein the impeller (23, 24) comprises a cylindrical boss portion (inner circumference cylindrical portion of 23) having a hole for allowing the main shaft 19 to be inserted therein (clearly shown in Fig. 2), a plurality of blades 24 extending radially outwardly from the boss portion, and a circular ring-shaped side plate (see tapered potion of bottom hub 23) extending radially outwardly from an outer circumference of the boss portion (inner circumference cylindrical portion of 23) and positioned at a side facing the Re claim 7, wherein the side plate (see tapered potion of bottom hub 23) has at least one end surface which is in parallel with a plane perpendicular to an axial direction of the main shaft 19 (clearly shown in Fig. 2); Re claim 8, wherein the side plate (see tapered potion of bottom hub 23) is connected to an end surface in a width direction of each blade 24 and an inner end in a radial direction of each blade 24 (this limitation is substantially broad; nevertheless, this is clearly shown in Fig. 2); Re claim 9, wherein the impeller having the boss portion (inner circumference cylindrical portion of 23), the plurality of blades 24 and the side plate (see tapered potion of bottom hub 23) is integrally formed by casting; Re claim 12, wherein the liquid ring vacuum pump comprises a two-stage liquid ring vacuum pump (clearly shown in Fig. 2, see title) having a first-stage impeller (see top impeller 23, 24 in Fig. 2) at an intake side and a second-stage impeller (see bottom impeller 23, 24 in Fig. 2) at an exhaust side; and wherein the side plate (see tapered potion of bottom hub 23) is provided on the second-stage impeller (clearly shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haavik 5,100,300 in view of Bostwick 6,514,052.
Haavik discloses the invention as discussed above. However, Haavik does not disclose a connecting ring formed in a circular ring shape for connecting the plurality of blades in a state where adjacent two blades are connected to each other; wherein the connecting ring is positioned at an end portion in a width direction of each blade, and is positioned radially outwardly of the side plate.
	Bostwick teaches an impeller 10 comprising: a hub 12, a plurality of blades 16, and a side plate 20; and, regarding claim 10, a connecting ring 22 formed in a circular ring shape for connecting the plurality of blades 16 in a state where adjacent two blades 16 are connected to each other; wherein the connecting ring 22 is positioned at an end portion in a width direction of each blade 16, and is positioned radially outwardly of the side plate 20.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the impeller of Haavik by implementing a connecting ring at an outer portion of the blades, as taught by Bostwick, in order to enhance the durability of the impeller construction. 
	Re claim 11, Bostwick further teaches that the connecting ring 22 has a tapered cross-sectional shape which is tapered from an end portion side in a width direction of 

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746